DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5 2021 has been entered.
Receipt of Remarks filed on October 5 2021 is acknowledged. Claims 1-29 and 36-41 were/stand cancelled.  Claim 30 was amended.  Claims 30-35 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments and amendments, with respect to the rejection(s) of claim(s) 30-32 and 35 under 103 over Wang et al. in view of Lee et al., Canada et al., and Barbera-Guillem and the rejection of claims 30-35 under 103 over Wang et al. in withdrawn.
However, a new ground(s) of rejection is made in view of Schlenoff et al. below based on the amendments.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 30-32 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Langmuir, 2002, cited on PTO Form 1449) in view of Lee et al. (Langmuir, 2005, cited in the Office action mailed on November 17 2020), Canada et al. (USPGPUB No. 20050037058, cited in Office action mailed on May 30 2019) and Schlenoff et al. (USPGPUB No. 20040149572).
Applicant Claims
	The instant application claims a method for synthesizing a device for treatment of a wound, comprising: a) assembling alternating layers of polyelectrolytes on an elastomeric polymeric support to form a nanoscale polyelectrolyte multilayer on said support; b) incubating said multilayer in a bulk solution of a silver salt; c) exposing said multilayer to a reducing agent in an aqueous solution to produce zerovalent silver under conditions such that said multilayer contains form 0.05 to 20 µg/cm2 releasable zerovalent silver, and d) transferring said multilayer from said support. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wang et al. is directed to polyelectrolyte multilayer nanoreactors for preparing silver nanoparticle composites: controlling metal concentration and nanoparticle size. PAH (poly(allylamine hydrochloride)/PAA (poly(acrylic acid)) based multilayers were assembled on polystyrene tissue-culture substrate, glass microscope slides or polished single-crystal silicon wafers.  PAH and PAA aqueous solutions were adjusted to the 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wang et al. teaches reduction of the silver to produce zerovalent silver, Wang et al. does not teach reduction with a reducing agent in an aqueous system.  However, this deficiency is cured by Lee et al.
	Lee et al. is directed to antibacterial properties of Ag nanoparticle loaded multilayers and formation of magnetically directed antibacterial microparticles.  Layer-by-layer assembly of polymers to form multilayer thin films is taught (page 9652, left column, first complete paragraph).  It is taught that conversion of Ag ions to zerovalent Ag nanoparticles is needed to achieve sustained release of antibacterial silver from these multilayer thin film (page 9652, right column, first paragraph).  Taught is forming film coatings of polyacrylic acid (PAA) and polyacrylamide (PAAm) were formed and crosslinked.  The films were suspended in a 5 mM aqueous solution of Ag(Ac).  After metal loading the rinsed particles were re-suspended in 1 mM DMAB (aq) to reduce Ag ions (9654).
2 amount.  However, this deficiency is cured by Canada et al.
	Canada et al. is directed to a method for producing a silver-containing wound care device.  It is taught that the most desirable release rate of silver and zone of inhibition without overdosing the silver into the sound is less than 50 µg/cm2 of silver and most preferably less than about 10 µg/cm2 of silver over a 24 hour period (paragraph 0088). 
	While Wang et al. suggests forming the polyelectrolyte layers on a substrate, Wang et al. does not expressly teach an elastomeric support or removing the support.  However, this deficiency is cured by Schlenoff et al.  
	Schlenoff et al. is directed to a method of preparing free polyelectrolyte membranes.  Taught is a method of preparing thin, continuous isolated polymer membranes and their use in medical wound dressing (paragraph 0002).  PEMs must be fabricated on a support.  If separation from the support is desired, it is advantageous to separate a membrane form its support in an efficient manner.  Taught is a need for creating a polyelectrolyte membrane film which can be quickly and easily separated from the substrate without damaging the membrane or elements within the membranes, without destroying the substrates and without creating a waste stream of organic solvents (paragraph 0006).   Taught is the use of a release membrane which frees the membrane from a substrate (paragraph 0042).  Polyelectrolytes include polyacrylic acid as well as polyallylamines (paragraph 0048).  Additives which can be incorporated into the polyelectrolyte multilayers include silver (paragraph 0059).  The releasable membrane structure comprises a substrate that is flexible.  Flexible substrates include 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wang et al., Canada et al., Lee et al. and Schlenoff et al. and utilize an aqueous solution of DMAB to reduce the silver.  One of ordinary skill in the art would have been motivated to utilize this type of reduction as zerovalent Ag nanoparticles are needed in order to achieve sustained release of antibacterial silver ions form polyelectrolyte multilayer films as taught by Lee et al.  Since Wang et al. teaches reduction of Ag ions to zerovalent Ag, one skilled in the art would have been motivated to utilize any known method of reduction of Ag including chemical reduction.  One skilled in the art would have a reasonable expectation of success as Wang et al. and Lee et al. are both directed to formation of polyelectrolyte multilayers with silver wherein both multilayers include polyacrylic acid.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wang et al., Canada et al., Lee et al. and Schlenoff et al. and utilize a silver concentration of less than about 50 µg/cm2.  One skilled in the art would have been motivated to utilize this amount as it is an amount which won’t overdose the wound but provides inhibition as taught by Canada et al.  Since the concentration can be manipulated by the pH as taught by Wang et al., one skilled in the 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wang et al., Canada et al., Lee et al. and Schlenoff et al.  and utilize an elastomer substrate.  One skilled in the art would have been motivated to utilize this substrate as polyelectrolyte layers need to be formed on a substrate.  An elastomeric substrate is flexible as taught by Schlenoff et al.  This flexibility aids in the release of the substrate from the membrane as taught by Schlenoff et al.  One skilled in the art would have been motivated to remove the polyelectrolyte multilayer film from the substrate in order to form a free standing membrane as taught by Schlenoff et al.  One skilled in the art would have a reasonable expectation of success as Schlenoff et al. teaches the formation of polyelectrolyte layers made of the same polymers as Wang et al. and suggests that silver can be included.  Since Wang et al. suggests various different substrates can be utilized, it would have been obvious to try any known substrate for the formation of polyelectrolyte layers such as those taught in Schlenoff et al.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. in view of Lee et al., Canada et al. and Schlenoff et al. as applied to claims 30-32 and 35 above and in further view of Grunlan et al. (Biomacromolecules, 2005, cited on PTO Form 1449).
Applicant Claims
	The instant application claims the bulk solution comprises a silver nitrate and the silver nitrate solution is at least 5 mM.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Wang et al., Lee et al., Canada et al., and Barber-Guillem are set forth above.  Wang et al. exemplifies the same polyelectrolyte multilayer with silver acetate.  The silver acetate concentration taught is 5 mM.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wang et al. teach incubating the multilayer in a bulk solution of silver salt, Wang et al. does not teach the silver is silver nitrate.  However, this deficiency is cured by Grunlan et al.
	Grunlan et al. is directed to antimicrobial behavior of polyelectrolyte multilayer films containing cetrimide and silver.  Exemplified are polyelectrolyte multilayers made from Polyethyleneimine and polyacrylic acid with sodium nitrate (page 1150, materials section).  Taught is the use of both cetrimide and silver to form films.  It is taught by combining two antimicrobial agents a hybrid system is created that may provide both large scale bactericidal function on short time scales and extended release over longer time periods (page 1151, right column).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Wang et al., Lee et al., Canada et al., Schlenoff et al. and Grunlan et al. and either replace the silver acetate of Wang et al. with silver nitrate or utilize silver nitrate in addition to the silver acetate of Wang et al.  One of ordinary skill in the art would have been motivated to replace the silver acetate with silver nitrate as both are silver salts which are known to be utilized as the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
Regarding the claimed concentration, Wang et al. teaches the same concentration.  Furthermore, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. One of ordinary skill in the art would manipulate the amount of silver depending on the desired antimicrobial effect.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616